Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Peter S. Park on September 8, 2021.
The application has been amended as follows: 
	In claim 15:
		Line 12, the recitation “is” has been changed to --being--.
In claim 16:
		Line 12, the recitation “is” has been changed to --being--;
Line 12, the recitation “first” has been changed to --second--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Gudem (US 2014/0269853) discloses a radio-frequency integrated chip (RFIC) (see paragraph [0001]) comprising: a first low-noise amplifier (LNA) group (see figure 3 showing LNAs 348a-348d), wherein the first LNA group comprises a first plurality of LNAs (LNAs 348a-348d), the first plurality of LNAs is configured to amplify a plurality of first carrier signals, and the plurality of first carrier signals correspond to at least a first one of a plurality of frequency bands; a second LNA group (see figure 3 showing LNAs 348a-348d), wherein the second LNA group comprises a second plurality of LNAs (LNAs 350a-350d), the second plurality of LNAs is configured to amplify a plurality of second carrier signals, 
Chang (US 2017/0040947) discloses a radio-frequency integrated chip (RFIC) (see paragraph [0021]) comprising: a first low-noise amplifier (LNA) group (see figure 4 showing LNAs 298), wherein the first LNA group comprises a first plurality of LNAs, the first plurality of LNAs is configured to amplify a plurality of first carrier signals, and the plurality of first carrier signals correspond to at least a first one of a plurality of frequency bands; a second LNA group (see figure 4 showing LNAs 299), wherein the second LNA group comprises a second plurality of LNAs (LNAs 350a-350d), the second plurality of LNAs is configured to amplify a plurality of second carrier signals, and the plurality of second carrier signals correspond to at least a second one of the plurality of frequency bands; a third load circuit group 352, wherein the third load circuit group is configured as shared between the first LNA group 298 and the second LNA group 299, the third load circuit group comprises at least one third load circuit 488, the at least one third load circuit is configured to perform a frequency down-conversion of a third carrier signal, the third carrier signal amplified by either the first LNA group or the second LNA group (see mixers 488). Chang further discloses that dedicated load circuit such as mixers should not be used (see paragraph [0038]).
As to independent claim 1, the prior art of record fail to disclose a radio-frequency integrated chip (RFIC) comprising: a first low-noise amplifier (LNA) group, wherein the first LNA group comprises a first plurality of LNAs, the first plurality of LNAs is configured to amplify a plurality of first carrier signals, 
As to independent claims 15, 25, dependent claims 2-11, 13, 16-17, 19-22, they are allowed for similar reasons with respect to independent claim 1 as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN T VO/Primary Examiner, Art Unit 2646